Citation Nr: 1526879	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-23 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to his service-connected spine condition.

2. Entitlement to service connection for a left knee disability, to include as secondary to his service-connected spine condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to March 2001 with the United States Marine Corps.  He also served with the Air Force Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A hearing was held in October 2014 by means of video conferencing equipment with the Veteran in Las Vegas, Nevada before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board has reviewed the Veteran's physical claims file and electronic file on Virtual VA and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

Reason for Remand: To obtain an addendum etiology opinion from a VA examiner.

The Veteran seeks service connection for bilateral knee disabilities.  He was afforded a VA examination in August 2012.  The examiner provided an opinion addressing whether the knee disabilities were related to his service-connected spine disability but did not clearly address whether the conditions are related to service.  The examiner noted that the left knee showed evidence of an old traumatic injury and that the Veteran reported falling during service; however, the examiner did not address whether the reported injury in service was the cause of the old traumatic injury and whether the old injury is the cause of the current disabilities.  Further, the opinion is not clear whether the examiner considered whether the service-connected spine condition aggravated the Veteran's knees.  As such, the Board finds that a remand is necessary to obtain an addendum etiology opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records.

2. Ask the August 2012 VA examiner to provide an addendum opinion.  If the examiner is not available, another qualified examiner should be asked to provide the requested opinion.  The examiner must be provided with the claims file, including access to the documents on Virtual VA and VBMS for review and he or she must indicate review of the claims file in the addendum report.

The examiner must opine for each knee whether it is at least as likely as not (50 percent or greater probability) that the knee is related to service or his service-connected spine disability.  If not, the examiner must opine for each knee whether it is at least as likely as not that the knee has been aggravated, or permanently worsened, by the service-connected spine disability.

The examiner should address the findings in the August 2012 report indicating that the left knee showed evidence of an old traumatic injury and that the Veteran reported falling during service.  The examiner should address whether the reported injury in service was the cause of the old traumatic injury and whether the old injury is the cause of the current disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner cannot provide the requested opinions without conducting a physical examination of the Veteran, then an examination must be scheduled.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




